Citation Nr: 1509591	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.
 
2.  Entitlement to a low back disorder, to include as secondary to service-connected residuals of fracture to C4-5-6.
 
3.  Entitlement to a bilateral hip disorder, to include as secondary to service-connected residuals of fracture to C4-5-6.
 
4.  Entitlement to left leg disorder (claimed as nerve damage), to include as secondary to service-connected residuals of fracture to C4-5-6.
 
5.  Entitlement to nerve damage to the neck, to include as secondary to service-connected residuals of fracture to C4-5-6.
 
6.  Entitlement to right arm nerve damage, to include as secondary to service-connected residuals of fracture to C4-5-6.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to April 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The issues of service connection for a heart disorder, low back disorder, right hip disorder, and right arm nerve damage were denied in a February 2008 rating decision.  The remaining issues on appeal were denied in a September 2008 rating decision.  

The Veteran testified at a Board video-conference hearing in August 2011 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.  

The Board previously remanded these issues for further development in October 2012.  The Board also remanded the issues of entitlement to service connection for a crushed right finger, right leg disorder, left arm nerve damage, bilateral hearing loss and tinnitus.  However, a subsequent rating decision in January 2013 granted service connection for these matters.  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that with the exception of additional VA treatment records in Virtual VA and a January 2015 brief submitted by the Veteran's representative in VBMS, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disorder, diagnosed as degenerative disc disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not proximately due to or aggravated by the Veteran's service-connected residuals of fracture to C4-5-6.

2.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of a bilateral hip disorder for VA purposes.  

3.  The Veteran's left leg disorder is a neurological abnormality associated with his nonservice-connected low back disorder; no other separate left leg disorder has been diagnosed for VA purposes.

4.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of additional nerve damage to the neck for VA purposes.  

5.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of right arm nerve damage for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, diagnosed as degenerative disc disease, to include as secondary to service-connected residuals of fracture to C4-5-6, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a bilateral hip disorder, to include as secondary to service-connected residuals of fracture to C4-5-6, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for a left leg disorder, to include as secondary to service-connected residuals of fracture to C4-5-6, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for additional nerve damage to the neck, to include as secondary to service-connected residuals of fracture to C4-5-6, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.310 (2014).

5.  The criteria for service connection for right arm nerve damage, to include as secondary to service-connected residuals of fracture to C4-5-6, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, prior to the initial rating decisions on appeal, the Veteran was sent letters in November 2007 and March 2008 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate his service connection claims on a direct and secondary basis and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded VA examinations in November 2012 that provided etiological opinions with rationales.  The Board finds that the VA examinations with opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, to include his lay assertions and current complaints, and provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Moreover, in August 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.  § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2011 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include in-service incurrence, current disability, and a nexus between the two as required for direct service connection and a current disability and a nexus between such and the Veteran's service- residuals of fracture to C4-5-6 as required for secondary service connection.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in October 2012 so that additional medical evidence could be obtained, to include adequate medical opinions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in October 2012, the Board directed the AOJ to obtain additional VA treatment records, which have been associated with the Veteran's Virtual VA record.  The AOJ was also directed to schedule the Veteran for VA examinations to address the etiology of his disorders.  As noted above, the Veteran was afforded VA examinations in November 2012.  Moreover, as discussed above, the examination reports with the opinions are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disorder with Associated Left Leg Nerve Damage

The Veteran is seeking service connection for a low back disorder as directly related to his service.  Alternatively, he asserts that his low back disorder is due to or aggravated by his service-connected residuals of fracture to C4-5-6.  As the competent and probative medical evidence shows that the Veteran's left leg disorder is a neurological abnormality associated with his low back disorder, the Board has addressed these issues under the same analysis.  

The Veteran's service treatment records have been reviewed.  A December 1962 service treatment record showed that the Veteran presented with a sore back and on physical examination, bilateral CVA tenderness and lumbar muscle spasm were noted.  No diagnosis was provided at that time; and a recommendation for hot soaks was given.  In May 1964, the Veteran fractured his cervical spine.  However, the remaining service treatment records are silent with respect to any complaints of back problems or a diagnosis of a chronic low back disorder or left leg nerve damage.  In fact, a March 1965 neurological examination was normal.    

Post-service, in March 1966, the Veteran filed his claim for service connection for fracture of his neck.  At that time, he was silent with respect to any complaints pertaining to the back.  The Veteran was afforded a VA examination in April 1966, which was also silent with respect to any disorders of the low back. 

The Veteran filed his current claim seeking service connection for a low back disorder in September 2007, approximately 42 years after his discharge from active duty service.  Post-service VA treatment records show complaints of low back pain and radicular pain, but are silent with respect to the etiology of the Veteran's back disorder.  

The Board remanded the case in October 2012 to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in November 2012.  After examining the Veteran and reviewing the claims file, the examiner diagnosed degenerative disc disease of the lumbar spine with left leg nerve damage.  He opined that the Veteran's low back disorder with left nerve damage was less likely as not incurred in or caused by the service-connected fracture of the cervical spine, less likely as not proximately due to or the result of the service-connected fractures, and less likely as not aggravated beyond its natural progression by the service-connected residuals of fracture to cervical spine.  

The examiner observed that the Veteran was seen in December 1962 for CVA tenderness and lumbar muscle spasms, but determined that this issue was treated and resolved.  The Veteran currently had degenerative disc disease with left S1 radiculopathy, which is due to the lumbar condition, not the cervical condition.  This condition was generally related to aging and strenuous or sedentary work.  The medical literature does not substantiate a causal relationship between a cervical condition causing a lumbar condition.  Also, there was little anatomical rationale to indicate that a neck disorder would cause or aggravate a lumbar disorder.    

The Board again notes that the VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Initially, the Board must find that, as there is no evidence of low back problems for many years after service, service connection for a low back disorder with associated left leg radiculopathy on a direct basis is not warranted.  Following the one incident in December 1962, which the VA examiner determined had resolved, service treatment records are completely silent with respect to any findings of chronic low back disorder.  Moreover, neurological examination in March 1965 was normal.  Importantly, the VA examiner clearly found that the Veteran's low back disorder and associated radiculopathy of the left leg was not related to service and provided a detailed rationale for this opinion.  Moreover, there is no competent medical or lay evidence showing pertinent symptomatology since service.  See Walker, supra.  In this regard, the Veteran has primarily claimed that his low back disorder and left leg problems are related to his service-connected cervical spine disorder.  Further, post-service treatment records are also silent with respect to any low back problems until many years after service.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence and outweighed by the VA medical opinion.  See Davidson, supra; Jandreau, supra. 

The Board now turns to whether the claim may be allowed on a secondary basis.
On this question, the VA examiner clearly found that the Veteran's low back disorder with associated left leg radiculopathy was not caused or aggravated by his service-connected cervical spine disorder.  As discussed above, the Board finds the examination to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

Again, the Board has also considered the Veteran's statements that he believes his low back disorder and left leg nerve disorder are due to his service-connected cervical spine disorder.  However, again, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the highly probative VA examination, service connection is also not warranted on a secondary basis. 

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder and associated left leg neurologic abnormality, on a direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Bilateral Hip Disorder, Nerve Damage to Neck, Right Arm Nerve Damage

The Veteran is also seeking service connection for a bilateral hip disorder, nerve damage to the neck and right arm nerve damage.  In statements of record and at the Board hearing, he has asserted that these disorders are associated with and/or secondary to his service-connected cervical spine disorder.  As the same evidence is applicable to all of these issues, the Board has addressed them under the same analysis.  

Again, the Veteran's service treatment records show that the Veteran fractured his cervical spine.  However, these record are silent with respect to any associated upper and lower extremity disorders.  In fact, a March 1965 Medical Board report showed that there was no nerve involvement.  Neurological examination revealed no sensory, motor or reflex changes.  The Medical Board found that the Veteran had a solid fusion of the cervical spine that was now asymptomatic.  It was determined that the Veteran was fit for full duty.  

Again, the Veteran filed his current claim in September 2007, many years after his discharge from service.  Post service VA treatment records show complaints of radiating pain, but are silent with respect to any chronic disorders of the hips, other nerve damage to the neck or right arm nerve damage.  

Again, on remand, the Veteran was afforded a VA examination in November 2012, at which time the claims file was reviewed.  Again, the Veteran diagnosed left leg radiculopathy associated with the Veteran's low back degenerative disc disease.  There were no radicular symptoms associated with the right arm.  Although the Veteran reported right arm pain, numbness, and paresthesias, reflex, sensory, and strength examination of the right arm were all normal.  The examiner also noted that an EMG was consistent with left cervical radiculopathy and S1 radiculopathy of the left lower extremity, but was silent with respect to any findings of the right upper extremity.  

The examiner found that there was no evidence of a hip condition.  The Veteran had a normal bilateral hip examination and x-ray.  His left hip pain was radicular pain due to his low back condition.  The examiner also found that regarding the claim for nerve damage to the neck, the diagnosis was left cervical radiculopathy/left arm nerve damage.  The examiner continued that there was no right arm nerve damage secondary to residuals of cervical spine fracture or causally or etiologically related to service, or due to service-connected cervical spine fracture.  The examiner found that the Veteran's left cervical radiculopathy to be related to cervical spine injury in service. 

Initially, the Board points out that as the VA examiner determined that the Veteran suffered from nerve damage to the right leg and left arm associated with the Veteran's cervical spine disorder, service connection was subsequently awarded for these disabilities.  Moreover, the VA examiner determined that the left leg nerve involvement was associated with the Veteran's nonservice-connected low back disability as discussed above.  Significantly, physical examination did not reveal any further nerve damage associated with the Veteran's cervical spine disorder. 

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has a bilateral hip disorder, additional nerve damage to the neck or a right arm nerve damage for VA purposes.  There were no findings of any such disorders in service.  Significantly, the November 2012 VA examination determined that the Veteran did not currently have any such disorders and offered a detailed rationale for this opinion.  Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").

However, in the instant case, there is no evidence of any such disorders prior to the claim.  VA treatment records are silent with respect to any diagnoses pertaining to the hips, additional neck nerve damage or right arm.  Moreover, based on the November 2012 VA examination findings, the Veteran has not suffered from a current disability at any point during the course of the appeal or, for that matter, prior to the appeal period.       

Again, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Again, here, the Veteran is competent to say describe symptoms.  However, while he can describe symptoms, he is not competent to diagnose such disorders and associate them with his cervical spine disorder.  Medical experience is required to diagnose such disorders and that the Veteran has not shown that he has such experience.  Thus, his contentions that he currently has a bilateral hip disorder, additional nerve damage to the neck and right arm disorder are outweighed by the medical evidence of record, specifically, the highly probative November 2012 VA examination.  

In conclusion, the preponderance of the evidence is against service connection for bilateral hip disorder, nerve damage to the neck and right arm nerve damage.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection a low back disorder, to include as secondary to service-connected residuals of fracture to C4-5-6, is denied.
 
Service connection for a bilateral hip disorder, to include as secondary to service-connected residuals of fracture to C4-5-6, is denied.
 
Service connection for a left leg disorder (claimed as nerve damage), to include as secondary to service-connected residuals of fracture to C4-5-6, is denied.
 
Service connection for nerve damage to the neck, to include as secondary to service-connected residuals of fracture to C4-5-6, is denied.
 
Service connection for right arm nerve damage, to include as secondary to service-connected residuals of fracture to C4-5-6, is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issue on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is also seeking service connection for a heart disorder.  Service treatment records are silent with respect to any complaints, findings, or diagnosis of a heart disorder.  However, post service VA treatment records show a diagnosis of coronary artery disease.  

At the August 2011 Board hearing, the Veteran testified that he started having trouble with his heart about 13 years ago.  He stated that he did not have problems with his heart while in the Navy.  He also indicated that he had never been to Vietnam.  However, he also testified that the ship he was stationed on from 1962 to 1964, the USS Paul Revere, was anchored in a bay 300 yards off shore of Vietnam.  He concluded that he did not think his heart condition was related to service.  

On remand, the Veteran was afforded a VA examination in November 2012.  The claims file was reviewed.  The Veteran reported he had two heart attacks in 2002 and a stent placement in 2003.  He had not had further stents since then, but he did report shortness of breath and fatigue with exertion and decreased ejection fracture.  After examining the Veteran, the examiner diagnosed coronary artery disease and found that it was less likely than not to have incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that in an August 2011 statement, the Veteran denied any problems with his heart while in the Navy, and that his symptoms began 13 years prior to this date.  He also did not feel that it was connected to service and that heart trouble was in his family, so that could have contributed.  The examiner continued that the service treatment records were silent for a heart condition.  

However, the USS Paul Revere (APA-248) assisted with salvage of the USS Card (ACV-11) in Saigon Harbor on Saigon River during May 1964.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  Importantly, these diseases include ischemic heart disease, including coronary artery disease.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

Importantly, "service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R.  § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d at 1197. 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  In 2001, VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001). 

Thus, VA has made a distinction between military service offshore ("blue water") and those veterans (referred to as "brown water" veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam. Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In the instant case, the USS Paul Revere did serve in the "brown water" of Vietnam in May 1964.  However, the Veteran's service treatment records show that he was injured on May 4, 1964 while the ship was still stationed in Subic Bay, Philippines.  Subsequently, it appears that he was transferred by air on May 18, 1964 to a naval hospital and never returned to the ship.  As such, based on the current evidence of record, it is unclear whether the Veteran was stationed onboard the USS Paul Revere while it was in the "brown water" of Vietnam in May 1964.  Accordingly, as coronary artery disease is presumed to be due to exposure to herbicides, further development is necessary, to include obtaining the Veteran's service personnel records and ship history for the month of May 1964.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's service personnel records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain the ship history for the USS Paul Revere for the month of May 1964 to determine the exact dates it assisted with salvage of the USS Card (ACV-11) in Saigon Harbor on Saigon River during this month.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


